Citation Nr: 0015086	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-45 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of whether a January 27, 1984, decision of the 
Board of Veterans' Appeals (Board), which denied entitlement 
to a TDIU, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE) is the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to January 
1946, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to a TDIU.  The veteran timely appealed 
this determination to the Board.  

When this matter was previously before the Board in August 
1998, it was remanded for further development.  However, as 
the denial of the veteran's claim for this benefit has been 
continued, the case has been returned to the Board for 
further appellate consideration.

Subsequent to the August 1998 remand, effective February 12, 
1999, Congress promulgated 38 U.S.C.A. § 7111 (West Supp. 
1999), which provides for challenging a prior Board decisions 
on the basis of clear and unmistakable error.  64 Fed. Reg. 
2134-2141 (1999).  Thereafter, in a motion dated in January 
2000, the veteran sought to revise the Board's January 27, 
1984, decision on this basis.  In a separate decision, which 
will be issued together with this decision, the Board has 
granted that motion and reinstated the veteran's entitlement 
to a TDIU, effective September 27, 1976.  

Finally, in his Substantive Appeal, the veteran requested 
that he be afforded a hearing before a Member of the Board in 
Washington, DC.  However, in a signed statement, dated in 
August 1997 and received at the RO that same month, that the 
veteran reported that he no longer wanted to testify at a 
hearing before a Member of the Board.  The veteran's request 
for a Board hearing is thus deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a separate decision, issued on this date, the Board 
reinstated the veteran's entitlement to a TDIU, resulting in 
an effective date for the award of this benefit of September 
27, 1976.


CONCLUSION OF LAW

There remains no justiciable case or controversy currently 
before the Board concerning the veteran, the appeal is 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7111 (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a separate decision, issued together with this decision, 
the Board reinstated the veteran's award of a TDIU.  The 
effect of that decision (restoration of a TDIU from the date 
of a prior termination from March 1, 1983), results in 
continuous entitlement to this benefit from September 27, 
1976.  Hence, the veteran's current claim of entitlement to a 
TDIU is rendered moot because, as noted above, the benefit 
sought on appeal is already in effect.  As such, a discussion 
of the veteran's arguments in support of this claim, as well 
as the evidence relating to whether he is currently able to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, is unnecessary.  
For the reasons stated, the appeal is must be dismissed as 
moot.  See 38 U.S.C.A. § 7105 (West 1991).


ORDER

As the benefit sought is already in effect, the appeal is 
dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

